     Case 19-50012          Doc 173        Filed 08/07/19        EOD 08/07/19 21:18:49              Pg 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

In re:                                                             Chapter 11

USA GYMNASTICS, INC.,                                              Case No. 18-09108-RLM-11

Debtor.                                                            Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                                              )
                                                                   )
Plaintiff,                                                         )
                                                                   )
                 vs.                                               )
                                                                   )
ACE AMERICAN INSURANCE COMPANY f/k/a                               )
CIGNA INSURANCE COMPANY, GREAT                                     )
AMERICAN ASSURANCE COMPANY, LIBERTY                                )
INSURANCE UNDERWRITERS INC., NATIONAL                              )
CASUALTY COMPANY, RSUI INDEMNITY                                   )
COMPANY, TIG INSURANCE COMPANY,                                    )
VIRGINIA SURETY COMPANY, INC. f/k/a                                )
COMBINED SPECIALTY INSURANCE                                       )
COMPANY, WESTERN WORLD INSURANCE                                   )
COMPANY, ENDURANCE AMERICAN                                        )
INSURANCE COMPANY, AMERICAN                                        )
INTERNATIONAL GROUP, INC., AMERICAN                                )
HOME ASSURANCE COMPANY, and DOE                                    )
INSURERS,                                                          )
                                                                   )
Defendants.                                                        )

          USA GYMNASTICS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                     AGAINST TIG INSURANCE COMPANY


          Under Fed. R. Civ. P. 56(a), Fed. R. Bankr. P. 7056, and S.D. Ind. B-7056-1(a), Debtor

and adversary plaintiff USA Gymnastics (“USAG”) respectfully moves for partial summary

judgment against defendant TIG Insurance Company (“TIG”).1 In support of its motion, USAG


1
  This is the first of two motions USAG will bring as to TIG. TIG also claims certain USAG policies are “lost,” but
the evidence actually supports the existence of these policies. This “lost policy” motion will be brought soon.

                                                         1
    Case 19-50012       Doc 173     Filed 08/07/19     EOD 08/07/19 21:18:49       Pg 2 of 6



states the following:

       1.      TIG sold multiple policies of liability insurance to USAG between 1986 and

2001. The policies, and the proceeds thereof, are critical to USAG’s ability to resolve claims

asserted by individuals who allege that USAG is legally responsible for sexual abuse committed

by Larry Nassar (“Nassar”) or by other persons (collectively, the “Sexual Abuse Claims”).

       2.      TIG’s position is that limited abuse or molestation exclusions (“AMEs”) in

certain of the TIG policies gives TIG a basis to deny coverage of many of the Sexual Abuse

Claims. TIG is wrong. As further explained in the attached memorandum, the AMEs in TIG’s

policies are either inapplicable to the coverage sought by USAG, or are limited to a small subset

of claimants who allege abuse occurred while those claimants were in the care, custody or

control of USAG.

       3.      Specifically, the AME in the August 1, 2001 – August 1, 2002 primary

Commercial General Liability (“CGL”) policy (the “2001 Policy”) is limited to Coverages A and

B. It does not apply to or limit any other coverage under the 2001 Policy, most particularly

Coverage D, Legal Liability to Participants. [Dkt. 2-5; Tab 15 at 549.] Because the 2001 AME is

not listed in Coverage D or any coverage other than A and B, it does not apply to those other

coverages. TIG cannot circumvent the “plain language” of the AME by extending the exclusion

to coverages to which, by its own terms, it does not apply.

       4.      The AME in the September 9, 1996 to August 1, 1997 excess policy (the “1996

Excess Policy”) likewise does not exclude coverage for Sexual Abuse Claims. The 1996 Excess

Policy AME is limited to “Personal Injury arising out of or contributed to by the molestation of

anyone.” (emphasis in the original). [Dkt. 2-5; Tab 12, at 456.] Because “Personal Injury,” as

used in the 1996 AME, does not include “bodily injury,” and because the Sexual Abuse Claims



                                                2
   Case 19-50012        Doc 173    Filed 08/07/19     EOD 08/07/19 21:18:49        Pg 3 of 6



are claims for bodily injury, the 1996 AME does not block coverage for the Sexual Abuse

Claims.

       5.     The August 1, 1991 – August 1, 1992 and August 1, 1992 – August 1, 1993 TIG

Policies (the “1991 Policy” and “1992 Policy” respectively) contain identical “care, custody or

control” AMEs that limit their effect to claims made by individuals who assert that sexual abuse

occurred while they were in the “care, custody or control” of an “insured.” [Ex. 7, TIG Policy

No. SSP-02719412, at 27; Dkt. 2-5, Tab 2, at 62.] Nassar, a volunteer acting outside the scope of

his “employment,” is not an “insured.” This AME does not bar coverage for Sexual Abuse

Claims that allege abuse when the claimant was not within USAG’s “care, custody or control,”

such as at Nassar’s home or Michigan State University.

       THEREFORE, USAG respectfully requests entry of a partial summary judgment order

declaring that: (1) the AME in the 2001 TIG policy applies only to Coverage A and B and does

not limit other coverages applicable to the Sexual Abuse Claims; (2) the AME in the 1996 TIG

excess policy does not apply to “bodily injury” claims such as the Sexual Abuse Claims; and (3)

the AME in the 1991 and 1992 TIG policies does not apply unless the claimant was in the “care,

custody or control” of USAG or another insured at the time of abuse.


Dated: August 7, 2019                       Respectfully Submitted,


                                            /s/ Gregory M. Gotwald
                                            George M. Plews (#6274-49)
                                            Gregory M. Gotwald (#24911-49)
                                            Tonya J. Bond (#24802-49)
                                            Steven A. Baldwin (#34498-49)
                                            Christopher E. Kozak (#35554-49)
                                            PLEWS SHADLEY RACHER & BRAUN LLP
                                            1346 N. Delaware St.
                                            Indianapolis, IN 46202-2415
                                            (317) 637-0700

                                               3
Case 19-50012   Doc 173   Filed 08/07/19   EOD 08/07/19 21:18:49       Pg 4 of 6



                                  Attorneys for USA Gymnastics
                                  gplews@psrb.com
                                  ggotwald@psrb.com
                                  tbond@psrb.com
                                  sbaldwin@psrb.com
                                  ckozak@psrb.com
                                  -and-
                                  JENNER & BLOCK LLP
                                  Catherine L. Steege (admitted pro hac vice)
                                  Dean N. Panos (admitted pro hac vice)
                                  Melissa M. Root (#24230-49)
                                  353 N. Clark Street
                                  Chicago, Illinois 60654
                                  (312) 923-2952
                                  csteege@jenner.com
                                  dpanos@jenner.com
                                  mroot@jenner.com

                                  Counsel for the Debtor




                                     4
    Case 19-50012       Doc 173     Filed 08/07/19       EOD 08/07/19 21:18:49       Pg 5 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                      James P. Moloy
Drewry Simmons Vornehm, LLP                          Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                   jmoloy@boselaw.com

George R. Calhoun V                                  Kevin P. Kamraczewski
Ifrah PLLC                                           Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                  kevin@kevinklaw.com

Heather E. Simpson                                   Robert B. Millner
Kennedys CMK LLP                                     Ronald D. Kent
heather.simpson@kennedyslaw.com                      Susan M. Walker
Counsel for TIG Insurance Company                    Dentons US LLP
                                                     robert.millner@dentons.com
                                                     ronald.kent@dentons.com
                                                     susan.walker@dentons.com
                                                     Counsel for Virginia Surety Company Inc.,
                                                     f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                     Wendy D. Brewer
Riley Bennett Egloff LLP                             Phillip A. Martin
jfecht@rbelaw.com                                    Fultz Maddox Dickens PLC
                                                     wbrewer@fmdlegal.com
Cassandra L. Jones                                   pmartin@fmdlegal.com
Walker Wilcox Matousek LLP
cjones@wwmlawyers.com                                Abigail E. Rocap
Counsel for RSUI Indemnity Company                   Bates Carey LLP
                                                     arocap@batescarey.com
                                                     Counsel for Endurance American Insurance
                                                     Company
Harley K. Means                                      Bruce L. Kamplain
Stephen J. Peters                                    Cynthia E. Lasher
Kroger Gardis & Regas, LLP                           Norris Choplin Schroeder LLP
hmeans@kgrlaw.com                                    bkamplain@ncs-law.com
speters@kgrlaw.com                                   clasher@ncs-law.com
                                                     Counsel for Western World Insurance
Eric D. Freed                                        Company
Cozen & O’Connor
efreed@cozen.com
Counsel for ACE American Insurance
Company f/k/a CIGNA Insurance Company
Ginny L. Peterson                                    Hans H. J. Pijls

                                                 5
   Case 19-50012      Doc 173   Filed 08/07/19        EOD 08/07/19 21:18:49       Pg 6 of 6



Casey R. Stafford                                 Dinsmore & Shohl LLP
Kightlinger & Gray, LLP                           Hans.pijls@dinsmore.com
gpeterson@k-glaw.com                              Counsel for National Casualty Company
cstafford@k-glaw.com

Nancy D. Adams
Mathilda S. McGee-Tubb
Laura Bange Stephens
Mintz Levin Cohn Ferris Glovsky & Popeo,
PC
nadams@mintz.com
msmcgee-tubb@mintz.com
lbstephens@mintz.com
Counsel for Liberty Insurance Underwriters,
Inc.
Susan N.K. Gummow                                 Karen M. Dixon
Igor Shleypak                                     Michael M. Marick
Foran Glennon Palandech Ponzi & Rudloff PC        Skarzynski Marick & Black LLP
sgummow@fgppr.com                                 kdixon@skarzynski.com
ishleypak@fgppr.com                               mmarick@skarzynski.com
Counsel for American International Group,
Inc. & American Home Assurance Company            Joshua D. Weinberg
                                                  Katherine M. Hance
                                                  Shipman & Goodwin LLP
                                                  jweinberg@goodwin.com
                                                  khance@goodwin.com
                                                  Counsel for Great American Assurance
                                                  Company
U.S. Trustee                                      Catherine L. Steege
Office of U.S. Trustee                            Melissa M. Root
ustpregion10.in.ecf@usdoj.gov                     Jenner & Block LLP
                                                  csteege@jenner.com
                                                  mroot@jenner.com
                                                  Counsel for Debtor USA Gymnastics



                                                    /s/ Gregory M. Gotwald
                                                    Gregory M. Gotwald




                                              6
